Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-20-00464-CV

                                    Lydia DE LA FUENTE,
                                           Appellant

                                                 v.

                                     Johamberlin R. BEATO,
                                           Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2020CV01085
                          Honorable J. Frank Davis, Judge Presiding

        BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR WANT OF PROSECUTION. See TEX. R. APP. P. 38.8(a)(1) (allowing
appellate courts to dismiss an appeal for want of prosecution when an appellant fails to timely file
a brief); see also TEX. R. APP. P. 42.3(c) (allowing appellate courts to dismiss an appeal when an
appellant fails to comply with a court order). It is ORDERED that appellee recover his costs on
appeal from appellant. See TEX. R. APP. P. 43.4.

       SIGNED March 3, 2021.


                                                  _________________________________
                                                  Irene Rios, Justice